Citation Nr: 1429591	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1961 to January 1966 and from June 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2012, the Board remanded the claim for a TDIU for further development and granted an increased (70 percent) disability rating for PTSD.  The claim for a higher rating for PTSD is no longer on appeal before the Board.


FINDING OF FACT

The Veteran's PTSD has rendered him unable to obtain and maintain any form of substantially gainful employment for the entire appellate period.


CONCLUSION OF LAW

The criteria for a TDIU have been met for the entire appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.



Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, effective from March 6, 2007; Diabetes Mellitus Type II, rated as 20 percent disabling, effective from August 31, 2009; diabetic peripheral neuropathy of the right upper extremity, rated as 20 percent disabling, effective from January 10, 2013; diabetic peripheral neuropathy of the left upper extremity, rated as 20 percent disabling, effective from January 10, 2013; diabetic peripheral neuropathy of the right lower extremity (sciatic nerve), rated as 10 percent disabling, effective from January 10, 2013; diabetic peripheral neuropathy of the left lower extremity (sciatic nerve), rated as 10 percent disabling, effective from January 10, 2013; diabetic peripheral neuropathy of the right lower extremity (anterior crural nerve), rated as 10 percent disabling, effective from January 10, 2013; diabetic peripheral neuropathy of the left lower extremity (anterior crural nerve), rated as 10 percent disabling, effective from January 10, 2013; and tinnitus, rated as 10 percent disabling, effective from March 6, 2007.  The combined rating is as follows:  70 percent from March 6, 2007; 80 percent from August 31, 2009; and 90 percent from January 10, 2013.

The Veteran meets the schedular criteria per 38 C.F.R. § 4.16(a) throughout the entire appellate period.  He has a myriad of service-connected disabilities, predominantly related to his diabetes.  His nonservice-connected disabilities include bilateral knee injuries and hypertension.  The Veteran was afforded extensive VA examinations in January 2013.  In sum, the examiner for his diabetes indicated that he could do sedentary work as he got tired easily, had numbness/tingling and a sense of imbalance, and had dizziness.  He could lift and carry approximately 10 pounds and stand and walk for around two hours each work day.  A TDIU examiner stated that the Veteran reported he did not want to work because of right knee pain, low back pain, his PTSD, and depression due to family issues, but that he could do sedentary work per the results of the diabetes examination.

The Veteran has reported that he retired primarily due to hearing loss and limited physical mobility, but that he had difficulty working with others, presumably due to his PTSD.  He has reported that he did not graduate from high school but received a GED, that he completed 80 hours of courses at a community college in the 1970s, and that he last worked as an electrician for 22 years.

The Board has considered all of the evidence pertaining to the severity of the service-connected disabilities and their effect on the Veteran's employment opportunities.  While the January 2013 VA examiners reported that the Veteran could do sedentary work, there is no evidence of record which indicates that the Veteran would be able to obtain such employment based on his work history and level of education.  

With respect to PTSD alone, VA treatment records dated in July 2008 indicate that the Veteran reported that he is irritable multiple times each day, and that he either gets quiet and gets away from what is bothering him, or he yells and gets loud.  He reported that a few months prior, he broke a table, and he that such happened periodically.  He reported that he used to get physical with co-workers.  He reported that he is easily startled, and that he threw a hammer at a co-worker when he was startled.  He reported that he typically tries to stay away from large groups of people.  He reported that he is easily distracted, and that he can complete tasks but it takes longer and he gets more frustrated at times.  

In light of the Veteran's educational and occupational background and the limitations associated with his PTSD, as described in 2008, the Board finds that the Veteran's service-connected PTSD alone has rendered him unable to obtain and maintain any form of substantially gainful employment throughout the entire appellate period.  Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


